Exhibit 10.3

ASSET ACCEPTANCE CAPITAL CORP.

2004 STOCK INCENTIVE PLAN

(as amended and restated effective October 29, 2008)

 

 

Restricted Stock Unit Award Agreement (Time-Based)

 

 

Award No.     

You are hereby awarded Restricted Stock Units (the “RSUs”) subject to the terms
and conditions set forth in this Restricted Stock Unit Award Agreement (the
“Award Agreement” or “Award”), and in the Asset Acceptance Capital Corp. 2004
Stock Incentive Plan, as amended and restated effective October 29, 2008 (the
“Plan”). A copy of the Plan is attached as Annex A and a summary of the Plan
appears in its prospectus, which is attached as Annex B. The Plan shall control
over the prospectus in the event of any conflict or inconsistency between them.
You should carefully review these documents, and consult with your personal
financial advisor, in order to fully understand the implications of this Award
Agreement, including your tax alternatives and their consequences.

By executing this Award Agreement, you agree to be bound by all of the Plan’s
terms and conditions as if they had been set out verbatim below. In addition,
you recognize and agree that all determinations, interpretations, or other
actions respecting the Plan and this Award Agreement will be made by the
Company’s Board of Directors (the “Board”) of Asset Acceptance Capital Corp.
(the “Company”) or the Compensation Committee (the “Committee”) appointed by the
Board, and shall be final, conclusive and binding on all parties, including you,
your heirs and representatives. Capitalized terms are defined in the Plan or in
this Award Agreement.

 

1. Specific Terms. Your RSUs have the following terms:

 

Name of Participant    Number of RSUs Subject to Award    Purchase Price per
Share (if applicable)    Not applicable. Grant Date    February 25, 2009 Vesting
   Your Award will vest at the rate of one-third of the RSUs subject to the
Award on February 25 of 2011, 2012 and 2013, provided that your Continuous
Service has not ended before the vesting date. Deferral Elections    x Not
allowed.

 

1



--------------------------------------------------------------------------------

2. Satisfaction of Vesting Restrictions. No shares of Common Stock will be
issued before you complete the requirements that are necessary for you to vest
in the shares of Common Stock underlying your RSUs. As soon as practicable after
the date on which your RSUs vest in whole or in part the Company will issue to
you or your duly-authorized transferee, free from vesting restrictions (but
subject to such legends as the Company determines to be appropriate), one share
of Common Stock for each vested RSU. Certificates shall not be delivered to you
unless all applicable employment and tax-withholding obligations have been
satisfied in accordance with Section 13 of this Award Agreement.

 

3. Dividends. During the Restricted Period, you are entitled to any cash or
stock dividends declared and paid to holders of shares of Common Stock. Any
stock dividends will be subject to the same vesting or forfeiture of the RSUs to
which they are attributable. Any cash dividends will be reinvested in additional
RSUs (determined by dividing the dividend amount by the Fair Market Value of the
Common Stock) when the dividends would be otherwise paid. These reinvested RSUs
will also vest or be forfeited based on the vesting or forfeiture of the RSUs to
which they are attributable.

 

4. Restrictions on Transfer of Award. Your rights under this Award Agreement may
not be sold, pledged, or otherwise transferred without the prior written consent
of the Committee.

 

5. Termination of Employment. As provided in Section 7.2 of the Plan, if your
Continuous Service terminates for any reason (other than as provided in
Section 8.2 of the Plan, after a Change in Control), your rights to shares of
Common Stock underlying RSU’s subject to this Award that have not vested shall
automatically terminate and be forfeited; provided, however, that the Committee,
in its sole discretion, may waive or change the remaining restrictions or add
additional restrictions with respect to any RSU’s that would otherwise be
forfeited, as the Committee may deem appropriate.

 

6. Change in Control. Notwithstanding anything contained herein to the contrary,
in the event of your Change in Position subsequent to a Change in Control, your
Award shall immediately become fully vested.

 

7. Effect on Term on Employment. Neither the granting of the Award, nor the
execution and delivery of this Agreement shall be deemed to create or confer on
you any right to be retained (or to continue) as an Employee or to interfere in
any way with the right of the Company to terminate your employment at any time.

 

8. Adjustments.

(a) The total number of shares of Common Stock subject to the grant of the Award
shall be adjusted pro rata pursuant to Section 8.1(a) of the Plan. The foregoing
adjustments shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive.

 

2



--------------------------------------------------------------------------------

(b) In the event of a proposed dissolution or liquidation of the Company, the
Committee shall notify you as soon as practicable prior to the effective date of
such proposed transaction. The Committee in its discretion may provide for you
to have the right to fully vest in this Award within ten (10) days prior to such
transaction as to all of the shares of Common Stock covered thereby. In
addition, the Committee may provide that any re-purchase Award of the Company
applicable to the shares of Common Stock received through vesting of the Award
shall lapse as to all such shares, provided that the proposed dissolution or
liquidation takes place at the time and in the manner contemplated. To the
extent it has not been previously exercised, the Award shall terminate
immediately prior to the consummation of the proposed dissolution or
liquidation.

(c) In the event of a merger of the Company with or into another Company, the
sale of substantially all of the assets of the Company, or the reorganization or
consolidation of the Company, this Award shall be assumed or an equivalent Award
or right substituted by the successor Company or the parent or a subsidiary of
the successor Company. In the event that such successor Company (or the parent
or a subsidiary thereof) refuses to assume or substitute for the Award, you
shall fully vest in the Award in full. If an Award becomes fully vested in lieu
of assumption or substitution in the event of a merger or sale of assets, the
Committee shall notify you in writing or electronically that the Award shall be
fully vested from the date of such notice, and the Award shall terminate upon
the expiration of such period. For the purposes of this Section 8(c), the Award
shall be considered assumed if, following the merger, sale of assets,
reorganization or consolidation, the Award or right confers the right to
purchase or receive, for each share of Common Stock covered by your Award,
immediately prior to such transaction, the consideration (whether stock, cash,
or other securities or property) received in the merger, sale of assets,
reorganization or consolidation by holders of Common Stock for each share of
Common Stock held on the effective date of the transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided, however, that if
such consideration received in the merger, sale of assets, reorganization or
consolidation is not solely common stock of the successor Company (or the parent
or a subsidiary thereof), the Committee may, with the consent of the successor
Company, provide for the consideration to be received upon the exercise of the
Award, for each share of Common Stock subject to the Award, to be solely Common
Stock of the successor Company (or the parent or a subsidiary thereof) equal in
Fair Market Value to the per share consideration received by holders of Common
Stock in the merger or sale of assets.

(d) The foregoing adjustments described in Section 8(b) and Section 8(c) shall
be made by the Committee. Any such adjustment may provide for the elimination of
any fractional share which might otherwise become subject to an Award.

 

9. Rights Prior to Issuance of Shares. You shall not have any rights as a
shareholder with respect to shares of Common Stock covered by the Award until
the issuance of a certificate for such shares of Common Stock.

 

3



--------------------------------------------------------------------------------

10. Non-Assignability. The Award shall not be transferable by you except by will
or the laws of descent and distribution. During your lifetime, the Award shall
be settled only by you, except in the event of your Disability, in which case
your legal guardian or the individual designated in the your durable power of
attorney may settle the Award. Any transferee of the Award shall take the same
subject to the terms and conditions of this Agreement and the Plan. No transfer
of the Award by will or the laws of descent and distribution, or as otherwise
permitted by the Committee, shall be effective to bind the Company unless the
Company shall have been furnished with written notice thereof and a copy of the
will and/or such evidence as the Company may deem necessary to establish the
validity of the transfer and the acceptance by the transferee or transferees of
the terms and conditions of the Award.

 

11. Designation of Death Beneficiary. Notwithstanding anything to the contrary
contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a death beneficiary (the “Beneficiary”)
to your interest, if any, in this Award and any underlying shares of Common
Stock. You may designate the Beneficiary by completing and executing a
designation of beneficiary agreement substantially in the form attached hereto
as Annex C (the “Designation of Death Beneficiary”) and delivering an executed
copy of the Designation of Beneficiary to the Company. To the extent you do not
duly designate a beneficiary who survives your death, your estate will
automatically be your death beneficiary.

 

12. Securities Laws.

(a) Anything to the contrary herein notwithstanding, the Company’s obligation to
sell and deliver Common Stock pursuant to the exercise of the Award is subject
to such compliance with federal and state laws, rules and regulations applying
to the authorization, issuance or sale of securities as the Company deems
necessary or advisable. The Company shall not be required to sell and deliver or
issue Common Stock unless and until it receives satisfactory assurance that the
issuance or transfer of such shares shall not violate any of the provisions of
the Securities Act of 1933 or the Exchange Act, or the rules and regulations of
the Securities Exchange Commission promulgated thereunder or those of the Stock
Exchange or any stock exchange on which the Common Stock may be listed, the
provisions of any state laws governing the sale of securities, or that there has
been compliance with the provisions of such acts, rules, regulations and laws.

(b) The Committee may impose such restrictions on any shares of Common Stock
acquired pursuant to the exercise of the Award as it may deem advisable,
including, without limitation, restrictions (i) under applicable federal
securities laws, (ii) under the requirements of the Stock Exchange or any other
securities exchange, recognized trading market or quotation system upon which
such shares of Common Stock are then listed or traded, and (iii) under any blue
sky or state securities laws applicable to such shares. No shares shall be
issued until counsel for the Company has determined that the Company has
complied with all requirements under appropriate securities laws.

 

4



--------------------------------------------------------------------------------

13. Taxes.

(a) The Company shall have the right to withhold from your compensation or
require you to remit sufficient funds to satisfy applicable withholding for
income and employment taxes upon the vesting of the Award. You may make a
written election to tender previously-acquired shares of Common Stock or have
shares of Common Stock withheld from the settlement of your Award, provided that
the shares have an aggregate Fair Market Value sufficient to satisfy in whole or
in part the applicable withholding taxes. The Company shall not withhold more
shares of Common Stock than are necessary to meet the minimum established tax
withholding requirements of federal, state and local obligations.

(b) If you are subject to the insider trading restrictions of Section 16(b) of
the Exchange Act, then you may use Common Stock to satisfy the applicable
withholding requirements only if such disposition is approved in accordance with
Rule 16b-3 of the Exchange Act.

(c) Except to the extent otherwise specifically provided in any agreement
between you and the Company, by signing this Award Agreement you acknowledge
being solely responsible for the satisfaction of any taxes that may arise
pursuant to this Award (including taxes arising under Code Sections 409A
(regarding deferred compensation) or 4999 (regarding golden parachute excise
taxes), and that neither the Company nor the Committee shall have any obligation
whatsoever to pay such taxes or to otherwise indemnify or hold you harmless from
any or all of such taxes. The Committee shall have the sole discretion to
interpret the requirements of the Code, including Section 409A, for purposes of
the Plan and this Award Agreement.

 

14. Disputes. As a condition of the granting of the Award hereunder, you, as
well as your permitted successors and assigns, legal guardian or the individual
designated in your durable power of attorney, agree that any dispute or
disagreement which shall arise under or as a result of the Award, this Agreement
or the Plan shall be determined and interpreted by the Committee in its sole
discretion and judgment and that any such determination and any such
interpretation by the Committee shall be final and shall be binding and
conclusive for all purposes.

 

15. Provisions of Plan Controlling. The provisions of this Agreement are subject
to the terms and provisions of the Plan. In the event of any conflict between
the provisions of this Agreement, the Award, and/or the provisions of the Plan,
the provisions of the Plan shall control.

 

16. Long-term consideration for Award. The terms and conditions set forth in
Annex D (including the terms of the Protective Provisions as defined therein)
are hereby incorporated by reference and made an integral part of this
Agreement. An invalidation of all or a part of Annex D or the Protective
Provisions, your commencement of litigation to invalidate, modify or alter the
terms and conditions set forth in Annex D or the Protective Provisions, or your
failure to perform your obligations under the Protective Provisions shall cause
this Agreement to become null, void and unenforceable.

 

5



--------------------------------------------------------------------------------

17. Miscellaneous.

(a) Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing and shall be deemed to have been duly given (i) if
physically delivered, (ii) if telephonically transmitted by facsimile
transmission, if such transmission is confirmed by delivery by certified or
registered United States Mail (with first class postage pre-paid) or guaranteed
overnight delivery, (iii) if transmitted via e-mail, if such transmission is
confirmed by delivery by certified or registered United States Mail (with first
class postage pre-paid) or guaranteed overnight delivery, (iv) five business
days after having been deposited in the United States Mail, as certified or
registered mail (with return receipt requested and with first class postage
pre-paid), or (v) one (1) business day after having been transmitted to a third
party providing delivery services in the ordinary course of business which
guarantees delivery on the next business day after such transmittal (e.g., via
Federal Express), all of which notices or other communications shall be
addressed to the recipient as follows:

 

  (x) If to the Company, to:

ASSET ACCEPTANCE CAPITAL CORP.

28405 Van Dyke Avenue

Warren, Michigan 48093

(596.939.9600)

Attention: Secretary

 

  (y) If to you, to the address set forth in the records of the Company.

Such names and addresses may be changed by written notice.

(b) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

(c) Captions. The captions to the sections and subsections contained in this
Agreement are for reference only, do not form a substantive part of this
Agreement and shall not restrict or enlarge substantive provisions of this
Agreement.

(d) Parties in Interest. This Agreement shall bind and shall inure to the
benefit of the parties hereto, their respective permitted successors and
assigns.

(e) Complete Agreement. This Agreement shall constitute the entire agreement
between the parties hereto and shall supersede all proposals, oral or written,
and all other communications between the parties relating to the subject matter
of this Agreement.

(f) Modifications. The terms of this Agreement cannot be modified except in
writing and signed by each of the parties hereto.

(g) Assignment. Except as otherwise expressly provided in this Agreement, the
rights and obligations provided by this Agreement shall not be assignable by any
party without the prior written consent of the other parties.

 

6



--------------------------------------------------------------------------------

(h) Severability. In the event that any one or more of the provisions of this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

(i) Governing Law. The terms of this Agreement shall be governed by and
construed in accordance with Michigan law.

[SIGNATURES ON NEXT PAGE]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

COMPANY: ASSET ACCEPTANCE CAPITAL CORP. By:  

 

Name:   Title:   PARTICIPANT: The undersigned Participant hereby accepts the
terms of this Award Agreement and the Plan. By:  

 

Name of Participant:  

 

 

8



--------------------------------------------------------------------------------

ANNEX A

ASSET ACCEPTANCE CAPITAL CORP.

2004 STOCK INCENTIVE PLAN

 

 

Plan Document

 

 

 

9



--------------------------------------------------------------------------------

ANNEX B

ASSET ACCEPTANCE CAPITAL CORP.

2004 STOCK INCENTIVE PLAN

 

 

Plan Prospectus

 

 

 

10



--------------------------------------------------------------------------------

ANNEX C

ASSET ACCEPTANCE CAPITAL CORP.

 

 

Designation of Death Beneficiary

 

 

In connection with the Awards designated below that I have received pursuant to
the Plan, I hereby designate the person specified below as the beneficiary upon
my death of my interest in such Awards. This designation shall remain in effect
until revoked in writing by me.

 

Name of Beneficiary:  

 

Address:  

 

 

 

 

 

Social Security No.:  

 

This beneficiary designation relates to any and all of my rights under the
following Award or Awards:

 

¨   any Award that I have received or ever receive under the Plan. ¨   the
                     Award that I received pursuant to an award agreement dated
                         ,              between myself and the Company.

I understand that this designation operates to entitle the above named
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the Company
until such date as this designation is revoked in writing by me, including by
delivery to the Company of a written designation of beneficiary executed by me
on a later date.

 

Date:  

 

By:  

 

  Name of Participant:

 

Sworn to before me this     day of                     , 200    

 

Notary Public

County of  

 

State of  

 

 

11



--------------------------------------------------------------------------------

ANNEX D

ASSET ACCEPTANCE CAPITAL CORP.

2004 STOCK INCENTIVE PLAN

 

 

Long-Term Consideration and

Company Recovery for Breach

 

 

By signing and accepting your Award Agreement, you recognize and agree that the
Company’s key consideration in granting this Award is securing your long-term
commitment to serve as its                                          who will
advance and promote the Company’s business interests and objectives.
Accordingly, you agree that this Award shall be subject to the following terms
and conditions as material and indivisible consideration for the Award:

(a) Fiduciary Duty. During your employment with the Company you shall devote
your full energies, abilities, attention and business time to the performance of
your job responsibilities and shall not engage in any activity which conflicts
or interferes with, or in any way compromises, your performance of such
responsibilities.

(b) Agreement. You and Asset Acceptance, LLC, a wholly-owned subsidiary of the
Company, have entered into the Non-Interference, Non-Disclosure and
Non-Competition Agreement dated                     ,                     , (the
“Agreement”).

(c) Survival of Commitments; Potential Recapture of Award and Proceeds. You
acknowledge and agree that the terms and conditions of this Annex D and the
provisions of the Agreement (the “Protective Provisions”) shall survive both
(i) the termination of your employment with the Company for any reason, and
(ii) the termination of the Plan, for any reason. You acknowledge and agree that
the grant of Restricted Stock Units in this Award Agreement is just and adequate
consideration for the survival of the restrictions set forth herein, and that
the Company may pursue any or all of the following remedies if you either
violate the terms of this Section or succeed for any reason in invalidating any
part of it (it being understood that the invalidity of any term hereof would
result in a failure of consideration for this Award):

 

  (i) declaration that the Award is null and void and of no further force or
effect;

 

  (ii) recapture of any cash paid or shares of Common Stock issued to you, or
any designee or beneficiary of you, pursuant to the Award;

 

  (iii) recapture of the proceeds, plus reasonable interest, with respect to any
shares of Common Stock that are both issued pursuant to this Award and sold or
otherwise disposed of by you, or any designee or beneficiary of you.

The remedies provided above are not intended to be exclusive, and the Company
may seek such other remedies as are provided by law, including equitable relief.

 

12



--------------------------------------------------------------------------------

(d) Acknowledgement. You acknowledge and agree that your adherence to the
foregoing requirements will not prevent you from engaging in your chosen
occupation and earning a satisfactory livelihood following the termination of
your employment with the Company.

 

13